Loud, C. J.,
dissenting. — At common law, a writ of error was the appropriate remedy, by which a party aggrieved by the judgment of an inferior jurisdiction could remove the judgment for examination into a superior tribunal, having jurisdiction to revise it. It lies for some supposed mistake in the proceeding of a court of record, and only upon matters of law arising upon the face of the proceedings. (3 Blackst. Com. 406.) It was defined as “a commission by which the judges of one court are authorized to examine a record upon which a judgment was given in another court, and on such examination, to affirm or reverse the same according to law.” (Cohens v. Virginia, 6 Wheat. 409; Jaques v. Cesar, 2 Saund. 101, notes 1, 2; Tidd’s Practice, 1134.) The writ was grantable, in civil cases, ex debito justice, in criminal cases, ex gratia regis.
The distinction between an appeal and a writ of error is that an appeal is a process of civil-law origin, and removes the cause entirely, subjecting the fact as well as the law to a reviéw and revisal; but a writ of error is of common-law origin, and it removes nothing for re-examination but the law. (Wiscart v. D’Auchy, 3 Dall. 321; United States v. Goodwin, 7 Cranch, 111.) It is said to have been taken from the civil law and introduced *471into tbe procedure of courts of equity and admiralty; and thence again from these, it has been adopted into the codes of reform procedure. In a technical seDse, the main features which distinguish it from a writ of error are, that the party aggrieved by the decree applies to the Supreme Court to rehear his cause; and when the appeal is allowed or perfected by citing the other party to appear, and having the record of the proceedings transmitted to the appellate court, it is heard anew, and tried and decided as if it had not been adjudicated. As a consequence, it is the original theory that an appeal, when perfected, annuls- the decree below. “A writ of error is an adversary suit; it is a new suit, and must have the requisite parties” (Hutchinson v. Hutchinson, 15 Ohio, 301); but the judgment which is brought to an,nul and set it aside is not vacated or affected pending the proceeding. •.Said Mr. Justice Deady: “A writ of error was considered a new action to annul and set aside the judgment of the court below; and if the writ was seasonably sued out, and bail put into the action, it was a supersedeas, so far as to prevent an execution from issuing on the judgment, pending the writ of error; but left it otherwise in full force between the parties, either as a ground of action, a bar, or an estoppel.” (2 Bacon’s Abr. 87; 3 Blackst. Com. 406; Kansas Pac. R. R. Co. v. Twombly, 100 U. S. 81.) But in equity and the admiralty courts, the remedy for an erroneous decree is an appeal; which removes the whole case into the court above for trial de novo. There is no decree left in the lower court, and pending the hearing on appeal, there is no decree in the case, and there can be no estoppel by reason thereof.
The tendency during the last half century has been to assimilate proceedings in equity and law cases; and in States where the modern Code prevails, the proceeding by which judgment is reviewed in the appellate court is generally known as an appeal, although in effect it is more like a writ of error than an appeal. (Sharon v. Hill, 26 Fed. Rep. 345.) Now to which extent has these two modes of review, as thus distinguished, been modified by statute regulation in our Code? In the practice codes of many of the States, the old forms of action have not only been *472abolished, but they have abolished the distinction between actions at law and suits in equity.
In this State the distinction between the forms of action at law has been abolished; but proceedings in equity are still kept distinct from an action at law. (Burrage v. B. G. & Q. M. Co. 12 Or. 172.) “Our Code,” said Thayer, J., “presumes the forms of action and suits as distinct from each other” (Beacannon v. Liebe, 11 Or. 443); and also in the result reached after trial, the distinction of judgment or decree is still preserved. For the review of a judgment or decree, the Code, has made ample provision, and the proceeding is known as an appeal. (Hill’s Code, §§ 525-537, inclusive.)
In actions at law upon appeal, it is necessary to specify the grounds of error relied upon, but not so when from a decree in equity. When the appeal is from a judgment in an action at law, the judgment can only be reviewed as to questions of law appearing on the transcript, and is only to be reversed or modified for errors substantially affecting the rights of the appellant; but upon an appeal from a decree, the suit is required to be tried anew upon the transcript and evidence. And in either case, whether of a judgment or decree, if a stay of proceedings is denied during the pendency of the appeal, an undertaking or bond is required to be given to effect that result. The object of the stay is to prevent the execution of the judgment or decree pending the appeal, and when this is affected by a proper bond, it operates to suspend the right to execution; but in the absence of a statute regulation, leaves the judgment, until annulled or reversed, subject to the common-law rule, binding and conclusive on the parties as to every question directly decided, and the decree inoperative for any purpose whatever during that time.
The provisions of the Code which we are now considering do not undertake to declare or prescribe what effect shall be given to a judgment or decree pending the appeal. In all this, however, it will be noted that the appeal from a judgment at law under our Code of practice corresponds more nearly with the writ of error, and in effect is more like it than appeal; while an appeal from a decree in equity, in bringing up the whole record *473and evidence to be tried de novo, substantially conforms to the original theory of an appeal as introduced from the civil law into the equity and admiralty practice, and leaves no decree in the case to operate as a bar or estoppel, unless the provisions for a stay by some legerdemain has the effect to retain the decree in full force, and placed it upon the same footing as to its conclusive character until reversed as a- judgment at law. In that event, a judgment or decree, pending the appeal, would be res adjudícala as to every matter directly decided until annulled or reversed. This is the result reached by my associates, and I confess it has always been my impression from a cursory view of the provisions of our Code in reference to appeals, that when a judgment or decree is rendered in the Circuit Court, and an appeal is taken from it, and a stay bond given, such judgment or decree is binding and conclusive upon the parties and their privies in every other court until such judgment or decree is annulled or reversed. Hence, I have supposed a decree like a judgment, pending appeal, is allowable as evidence between the parties in any case when pertinent and proper.
The present discussion, however, has called our attention to a provision of the Code which has hitherto been overlooked by me. I refer to section 505, which provides that “an action or suit is deemed to be pending from the commencement thereof until its final determination upon appeal, or until the expiration of the period allowed to take an appeal.” What does this mean, if not to say that, while an action or suit is pending, no judgment or decree rendered therein is conclusive on the rights of the parties until finally determined on appeal, or until the time for appeal has passed? If the action or suit is to be deemed pending until finally determined on appeal, it is still under judicial consideration during such pendency, and not judicially determined. It is impossible that an action or suit should be pending, that is, under judicial consideration, and at the same time be res adjudícala, or a final determination, which is conclusive on the right of the parties. It is a contradiction of terms to say that a matter in litigation is pending, undecided, and at the same time is decided and res adjudícala. With the exception of Cali*474fornia, no other State, so far as my inquiries have extended, has a like provision.
In that State, section 1049 is identical with our own, and has been construed by an eminent judge of that State to mean that a case upon an appeal is still pending — still mb judice — until finally decided, and cannot, therefore, during such pendency, be regarded as res adjudicatei, or having any effect as evidence. In Sharon v. Hill, 26 Fed. Rep. 722, Mr. Justice Sawyer, referring to section 1049 as expressly providing that “an action is deemed pending from the time of its commencement until its final determination upon appeal, or until the time for appeal has passed,” says: “ By the express terms of this section, therefore, a judgment is not final as to the subject-matter — is not a final or conclusive determination of the rights of the parties — not only until the final determination on appeal,” but where no appeal has been taken, “until the time for appeal has passed. Until the time indicated, the action is deemed to be pending; that is to say, remains inconclusive, not finally determined, and liable to be changed or altogether vacated and annulled. The action is therefore still pending, and the subject-matter remains sub judice.” And again: “ By the express terms of the statute the action is still pending and undetermined. The litigation of the matter is not ended. It is still flagrant. The subject-matter is still sub judice, and a matter still sub judice cannot possibly be res adjudicada in any proper sense of that phrase. To say that a matter sub judice is at the same time res adjudicatav/oxúd be a contradiction of terms. The two conditions with reference to the same subject-matter cannot possibly be found to exist.” After showing that the effect of an appeal upon a judgment as res adjudicad had been previously settled by the decisions of the Supreme Court, independently of the provisions of the Code referred to, he then adds: “But there can be no possible doubt, it seems to us, under the provisions of the present Code cited, that a case upon appeal is still pending — still sub judice — until finally decided, and that it cannot be regarded as res adjudicata, or as having any effect as evidence. The effect or value of a judgment is therefore fixed by the Code and the decisions of the *475Supreme Court. This being so, it will be unprofitable to examine the few cases cited from other States, arising under a different practice, and presenting different conditions, to support the opposing view. ” In the same case Mr. Justice Deady reached a like conclusion. Referring to and quoting section 1049, be tersely-said: “The effect of this provision appears to be, that the judgment in the court below is only a step in the proceeding to a final judgment in the appellate court, in case of an appeal, and otherwise to hold it in suspense as a ground of action or defense in another suit until the time for taking an appeal has passed.”
As section 505 applies both to actions and suits, if this be its proper construction — its meaning and purpose — it affects judgments and decrees alike, and not only stays their execution pending an appeal, but suspends their operation for all purposes, so that neither is admissible in evidence in any controversy between the parties. It reverses the common-law principle as to the conclusive effect to be given to a judgment, until annulled or set aside by the appellate court. In legal parlance, the word “pending” means nothing more than “remaining undecided” (Cleandening v. Allen, 4 N. H. 385; 48 N. H. 210); and if the subject-matter in litigation between the parties is pending during an appeal, it is undecided, not finally determined, but subjudice, and not res adjudicata, and therefore cannot have any effect as evidence, or operate as a bar or estoppel.
In the absence of this provision, our statute substantially preserves the distinction as it existed at common law as to writs of error and trials de novo in equity upon appeal, and it occurs to me there are many reasons why the distinction should still be preserved, and would be the better rule of practice. But our duty is not to make the law, but to expound and declare it; and in the light of the construction given to section 505, and that seems to me to be its plain purport and meaning, I am constrained to think that the court committed an error in excluding the decree as evidence, res adjudícala, as to the rights of the parties. In the course of the argument something was said as to a late act of the legislature authorizing parties in suits of equity, if they so preferred and consented, to try the case as an action at *476law, without reducing the evidence to writing, and to bring it up on a bill of exceptions, etc., and that in such case it would be treated on appeal as an action at law. That probably may be so, but it is not material to the question here, for our statute makes no distinction pending an appeal in respect to actions or suits, and consequently neither a judgment nor decree would be conclusive on the parties as evidence, until finally determined on appeal, or the time of appeal has passed.